Citation Nr: 0927920	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  08-15 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of the feet.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1953 to February 1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2007, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In May 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that he currently suffers from residuals 
of frostbite sustained while stationed in Germany in January 
1954.  

The report of separation examination does not include a 
finding, history, or diagnosis of frostbite of the feet.  The 
remainder of the service treatment records are unavailable.  
In such circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).



In May 2009, the Veteran testified that while stationed at 
Hohenfels, Germany, he suffered frostbite of the feet.  He 
stated that at the time, he was assigned to Headquarters and 
Headquarters Company, 169th Infantry Regiment, as noted on 
the Veteran's DD-214.  The Veteran stated he was treatment 
for frostbite at the 6th Army Hospital in Germany.  

In light of the above, further evidentiary development is 
needed under the duty to assist.  Accordingly, the case is 
REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c).  (Expedited 
handling is requested.)

1. Ask the appropriate custodian of 
federal records to search the unit 
history and lessons learned of 
Headquarters and Headquarters Company, 
169th Infantry Regiment, from November 
1953 to March 1954 or from November 
1954 to February 1955 for a field 
exercise conducted in a cold 
environment. 

Also ask for the Veteran's in-patient 
records for treatment for a cold injury 
at the 6th Medical Center in Germany 
from November 1953 to March 1954 or 
from November 1954 to February 1955. 

2. After the development has been 
completed, adjudicate the claim.  If 
the benefit remains denied, furnished 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



